Case: 3:09-cr-00109-WHR-MRM Doc #: 710 Filed: 05/05/20 Page: 1 of 1 PAGEID #: 4044




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,

                             Plaintiff,             :       Case No. 3:09-cr-109


                                                            District Judge Walter H. Rice
       -   vs   -                                           Magistrate Judge Michael R. Merz

 PIERRE O. COLQUITT,

                             Defendant.             :



                                           ORDER


       For the reasons set forth in the Order Striking Motion (ECF No. 275), the following filings

 are STRICKEN: ECF Nos. 696 through 709.



 May 5, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge
